Citation Nr: 0730657	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from November 1963 
to November 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record does not indicate a current diagnosis 
of post traumatic stress disorder (PTSD).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claim, March 2003 and June 2003 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for PTSD.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the criteria of Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The veteran's service medical records, including service 
entrance and discharge examinations, are negative for PTSD.  
The veteran's service personnel records indicated service in 
Vietnam, but not combat service.  The veteran received the 
Vietnam Service Medal and the Good Conduct Medal.

February and March 1975 private medical records noted 
possible depressive neurosis.  

A March 1982 VA medical record assessed endogenous 
depression.

A June 1990 private medical record impression was depression.  
A July 1998 private record impression was depression.

A September 2001 VA medical record assessed severe 
depression.  Another September 2001 VA record diagnosed 
depressive disorder, not otherwise specified.  An October 
2001 VA record impression was depression.  A June 2002 VA 
record noted past history of depression, anxiety, somatoform 
disorder, and a dependent, histrionic, or narcissistic 
personality disorder.  January 2003 VA record impression was 
depression.  March and April 2003 VA records assessed major 
depressive disorder, rule out PTSD.  

In an April 2003 PTSD questionnaire form, the veteran stated 
that during Vietnam, he built roads for the Korean Marines.  
He drove large equipment and was required to bury bodies of 
dead Vietnamese on numerous occasions.  He also reported that 
he was required to clean up a camp after a firefight had take 
place.  

A May 2003 VA medical record diagnosed depression.  In June 
2003 VA records, the veteran reported depression.  In a July 
2003 VA record, the veteran reported increasing frequency of 
panic attacks and bad memory, attention, and concentration, 
but improved sleep.  Examination showed adequate grooming and 
hygiene, poor eye contact, slow rate of speech with low 
volume, logical thought processes, congruent affect, mildly 
irritable but neutral mood, and no delusions, hallucinations, 
or hopelessness.  The veteran was oriented to time and place 
and had intact memory, attention, concentration, and good 
fund of knowledge.  The diagnosis was PTSD with panic attacks 
and depression.  

In an August 2003 letter, a private physician stated that the 
veteran was under his care from November 1993 through 
September 2002.  During that time, the veteran was treated 
with medication for depression which was generally under 
control.  

In an April 2004 statement, the veteran asserted that during 
his time in Vietnam, he worked with the Korean Marines and 
witnessed a lot of deaths.  He was involved in the burial 
Korean Marines and Vietcong and was on the clean-up crew from 
firefights.  The veteran reported that even though he was an 
engineer, he saw enough action and events to have caused a 
mental disturbance.  He reported that he had relapses of what 
he saw and did.  

A June 2004 VA PTSD examination was conducted upon a review 
of the claims file.  The veteran reported he spent 4 to 5 
months in Vietnam, building roads and air strips.  He denied 
any combat exposure, rocket or mortar attacks, but reported 
small arms fire.  He reported that he was involved in burying 
people who were killed by the Korean Marines and that they 
were sometimes told to kill and mutilate bodies.  The veteran 
reported one incident where he came upon a camp that had been 
hit and there were a lot of dead bodies and he had to dig 
graves.  The veteran reported that he thinks about Vietnam 
and that some memories are sad, some are bothersome, and some 
are neutral.  He indicated that his main problem was 
recurring dreams, the last being about one month prior.  The 
dreams were very bloody, and when he wakes up he is scared 
and must check the house.  He stated that the day after a 
nightmare is bad and he tries to keep busy to not think about 
the nightmare.  The veteran did not identify any flashbacks, 
did not identify people or places that he avoids, did not 
identify diminished interest other than not liking to be 
around people, and described himself as a loner who didn't 
want to get close to anyone.  He reported family conflicts 
that seemed to be more related to recent incidents, no close 
friends, and was not married, but had been in a 15-year 
relationship.  The veteran stated he had problems with 
depression, poor sleep, restlessness, significant temper 
problems, difficulty concentrating, and was startled easily.  

The examiner noted that some medical records of file 
discussed the veteran's depression and mental status but did 
not display evidence of PTSD symptoms.  The examiner took a 
social history and conducted a mental status examination.  
The examiner related the veteran's symptomatology as it 
pertained to the DSM-IV criteria.  The examiner found 
adequate grooming and hygiene, fairly good eye contact, 
somewhat constricted and flat affect, dysphoric mood, fair 
fund of knowledge, average to low average intelligence, 
fluent and logical speech, linear thoughts, no thought 
disorder, no significant suicidal ideations, and intact 
insight and judgment.  The examiner diagnosed major 
depression, recurrent and chronic.  The examiner stated that 
she was not able to substantiate a diagnosis of PTSD even 
though the veteran attributed his main complaint of episodic 
and disturbing nightmares to his Vietnam experience.  The 
examiner stated that she also could not state that the 
veteran's depression was due to Vietnam.

In a November 2004 statement, the veteran asserted that he 
did not receive a thorough VA examination, that the examiner 
wrongly stated he denied flashbacks and nightmares, and that 
he had poor sleep, restless feelings, poor temper control, 
and difficulty in relationships.  

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  There is no 
current substantive PTSD diagnosis.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although the veteran claims that 
he has PTSD, his testimony is not competent to provide such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  In 
addition, although a VA medical record contained a PTSD 
diagnosis, the Board accords more probative weight to the VA 
examiner's opinion that a PTSD diagnosis was not 
substantiated.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  The Board notes 
that the VA examiner's opinion was based on a review of the 
entire evidence of record and a thorough and lengthy mental 
status examination and social history.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Moreover, the VA examiner 
assessed the veteran's symptomatology and provided a medical 
opinion in accordance with the DSM-IV criteria.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  
Accordingly, service connection for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


